DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 11-12, 15, 19, 21-22, 25, 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 20050283276 A1) in view of McCann et al. (US 20160076926 A1).
Regarding claims 1 and 19, Prescott discloses a method, and a system for practicing the method, of monitoring a piping network (Abstract), the method comprising: obtaining data comprising temperature (para. 0011), displacement (para. 0022), and vibration measurements (para. 0022-0024) from a plurality of sensor assemblies selectively installed at a plurality of locations in the piping network (para. 0010, 0026); and analyzing the data using at least one model (e.g., an autoadaptive corrective action, also see para. 0025, 0037, 0043, 0053) to: predict pipe life, detect an operational or pipe damage event, and/or trigger preventative maintenance (para. 0010, 0013, 0026, 0051, 0053).

Prescott does not mention explicitly: said piping network being subjected to at least one multi-phase flow effect during its operation in proximity to at least one of the plurality of sensor assemblies.
McCann discloses a method, and a system for practicing the method, of monitoring a piping network (Abstract), comprising: obtaining measurement data from a plurality of sensor assemblies (e.g., multiphase flowmeters 206 in Fig. 20) selectively installed at a plurality of locations in the piping network (para. 0172); wherein the piping network being subjected to at least one multi-phase flow effect (para. 0174: “ … the gas travels as unevenly distributed large bubbles the density is not uniform causing slugging and in a worst case scenario, a gas channel occurs where gas flows very rapidly to surface, "short-circuiting" the production flow, this is condition is often referred to as annular gas flow”) during its operation in proximity to at least one of the plurality of sensor assemblies (para. 0174: “The multiphase flowmeter described in this invention provides a solution to this problem and parameters such as cross-sectional gas fraction, average bubble size, average gas slip velocity and their distribution over the pipe cross-section can be measured”).
Since Prescott and McCann are in the same field of endeavor and Prescott teaches the general condition of the multi-phase flow effect (para. 0035) and the sensor assemblies for real time measurements (para. 0026), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCann’s teaching of multiphase flowmeters into the system/method of Prescott and apply the 
	Regarding claims 2 and 21, Prescott discloses: wherein the at least one multi-phase flow effect comprises a high temperature fluctuation (para. 0035-0036).  
Regarding claims 3 and 22, Prescott does not but McCann teaches: wherein the at least one multi-phase flow effect comprises fluid slug events (para. 0174). As such, the combination of Prescott/McCann renders the claimed invention obvious.
	Regarding claims 6 and 25, Prescott discloses: generating a report or instruction for a preventative maintenance system based on the analyzing of the data using the at least one model (para. 0025: “A rig site fatigue monitoring tool has been developed which processes the measured data and displays fatigue information in real time”; para. 0047, 0051).  
	Regarding claims 11 and 30, Prescott discloses: wherein the temperature measurements are obtained by at least one temperature sensor in contact with a section of pipe in the piping network (para. 0026).  
Regarding claims 12 and 31, Prescott does not mention explicitly: wherein the temperature sensor comprises at least one thermocouple.  
The examiner takes official notice that a temperature sensor comprises at least one thermocouple is well known in the art. It would have been obvious to one of ordinary skill in the art to apply such well-known temperature sensor into the combination of Prescott and McCann to arrive at the claimed invention. The mere 
Regarding claims 15 and 34, Prescott discloses: wherein the displacement measurements are obtained by at least one displacement sensor assembly (with a broad interpretation to the claim, sensor assemblies related to measurement of stress, strain and fatigue read on “displacement sensor assembly”) supported relative to a section of pipe in the piping network (para. 0022-0025).  
4.	Claims 4, 8-10, 20, 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of McCann et al. further in view of FELEMBAN et al. (US 20160356665 A1).
Regarding claims 4 and 23, Prescott does not mention explicitly: wherein the at least one model comprises a model that is generated using at least one machine learning algorithm and training data corresponding to the data measurements gathered over a period of time.  
FELEMBAN discloses a method and a system for monitoring a piping network (Abstract), comprising: obtaining data measurements from a plurality of sensor assemblies selectively installed at a plurality of locations in the piping network (para. 0005, 0026, 0028); analyzing the data measurements using at least one model (e.g., an intelligent machine learning based algorithm) to at least detect an operational or pipe damage event (para. 0029); wherein the at least one model comprises a model that is generated using at least one machine learning algorithm and training data corresponding to the data measurements gathered over a period of time (para. 0029, 0033, 0035).

Regarding claims 8-10, 20 and 27-29, Prescott does not mention explicitly: wherein the data is received from the plurality of sensor assemblies by at least one data acquisition (DAQ) device located at a base station at or near the piping network, the at least one DAQ device sending the data to a data storage device at a central data center for performing the analyzing; wherein the data is stored at a local data collection computer and sent to the data storage device over a network; wherein the data is received by at least one DAQ device located at a respective one of a plurality of base stations at or near the piping network, each base station being connected to at least one sensor assembly.
 The teaching of FELEMBAN includes: wherein the data is received from the plurality of sensor assemblies (Fig. 2A) by at least one data acquisition (DAQ) device (e.g., 205 or 215 in Fig. 2B) located at a base station at or near the piping network, the at least one DAQ device sending the data to a data storage device at a central data center for performing the analyzing, wherein the data is stored at a local data collection computer and sent to the data storage device over a network, wherein the data is received by at least one DAQ device located at a respective one of a plurality of base 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate FELEMBAN’s teaching of DAQ device into the combination of Prescott and McCann to arrive the claimed invention such that collected sensor data can be pre-processed/classified before being sent to a central server for deep analysis (FELEMBAN, para. 0005-0006).
5.	Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of McCann et al. further in view of Bernard et al. (US 7561976 B2).
Regarding claims 5 and 24, Prescott discloses: wherein the at least one model comprises an existing model for the piping network characterizing fatigue failure in the piping network (para. 0022, 0025, 0037, 0053), 
Prescott does not mention explicitly: updating the existing model over time to reduce pipe life according to one or more detected events.  
Bernard discloses a method and system for monitoring a pipe (Abstract), comprising: obtaining sensor data (col. 5, lines 19-23 and 31-41); analyzing the sensor data using at least one model to: predict pipe life, detect an operational or pipe damage event, and/or trigger preventative maintenance (col. 1, line 43 – col. 2, line 2; col. 3, lines 41-48); and updating the existing model over time to reduce pipe life according to one or more detected events (col. 4, line 42-53; also see Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernard’s teaching of dynamic model .
6.	Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of McCann et al. further in view of Bianchi et al. (US 20150037101 A1).
Regarding claims 7 and 26, Prescott does not mention explicitly: comparing the analyzed data to a finite element analysis (FEA) model to validate the FEA model.  
Bianchi discloses a method and system for monitoring a piping network (para. 0019); analyzing measurement data to detect an operational or pipe damage event, and/or trigger preventative maintenance (para. 0024-0025); and comparing the analyzed data to a finite element analysis (FEA) model to validate the FEA model (para. 0079).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bianchi’s teaching of validating a FEA model into the combination of Prescott and McCann to arrive at the claimed invention. Doing so would allow to construct a finite-element model of the piping network accurately for computing displacements, stresses and strains in the piping network under a set of loads (Bianchi, para. 0023, 0079).
7.	Claims 13-14 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of McCann et al. further in view of Huang et al. (US 20080163692 A1).

Huang discloses a method and system for monitoring a piping network, comprising: a temperature sensing assembly having a plurality of circumferentially spaced temperature sensors in contact with the section of pipe to enable temperature gradient measurements along at least a portion of a cross section of the section of pipe (para. 0036, 0051); a first type of temperature sensing assembly and a second type of temperature sensing assembly (para. 0036-0037: e.g., different types of material for making the thermal sensor or the types of shapes), wherein the first type of temperature sensing assembly having a first number of temperature sensors and the second type of temperature sensing assembly having a second number of temperature sensors (para. 0037: “ … resolution required for holdup measurements or the like” renders it obvious that depending on the types of thermal sensors and the required measurement resolution, different configurations of sensor arrangement in circumferential direction should be constructed).
It would have been obvious to one of ordinary skill in the art to modify the combination of Prescott and McCann by providing different types of temperature sensing assembly with different thermal sensitivity and measurement resolution, as .
8.	Claims 16, 18, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of McCann et al. further in view of Lander et al. (US 20180320828 A1).
Regarding claims 16 and 35, Prescott does not mention explicitly: wherein the at least one displacement sensor assembly comprises a vertically oriented laser sensor directed towards an outer surface of the pipe to detect one degree of freedom (DOF).  
Lander discloses a method and system for monitoring a piping network, comprising: obtaining displacement measurements from sensor assemblies installed at a plurality of locations in the piping network (Abstract); wherein the displacement measurements are obtained by at least one displacement sensor assembly supported relative to a section of pipe in the piping network, wherein the at least one displacement sensor assembly comprises a vertically oriented laser sensor directed towards an outer surface of the pipe to detect one degree of freedom (para. 0048).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lander’s teaching of displacement sensor assembly into the combination of Prescott and McCann, as an intended use of the Lander optical transducer (Fig. 3), to arrive at the claimed invention. Doing so would allow the measurement of relative motion between the laser interferometer and the displaced surface on the order of nanometers (Lander, para. 0048).
.
9.	Claims 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. in view of McCann et al. further in view of TRIPP et al. (US 20150292872 A1).
	Regarding claims 17 and 36, Prescott discloses: wherein the at least one displacement sensor assembly is supported relative to a section of pipe in the piping network (para. 0022-0025). Prescott does not mention explicitly: wherein the at least one displacement sensor assembly comprises a pair of orthogonal laser sensors each directed at a right angle to the outer surface of the pipe to detect a second degree of freedom.  
	TRIPP discloses a displacement sensor assembly for pipe measurement, comprising an orthogonal laser sensor directed at a right angle to the outer surface of the pipe (Fig. 4; para. 0036, 0045, 0048).  
	Since Prescott teaches a plurality of sensor modules installed at a plurality of selected locations on the pipe (para. 0010, 0026) and TRIPP teaches the requirement for sensing displacement along circumferential direction of the pipe (para. 0045, 0048), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prescott and McCann in view of TRIPP to St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
10.	Applicant's arguments received 06/01/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-9 as set forth above in this Office action.
 
Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/X.S/Examiner, Art Unit 2862   

/TOAN M LE/Primary Examiner, Art Unit 2864